Exhibit 10.2

WIND RIVER SYSTEMS, INC.

AMENDED & RESTATED EXECUTIVE OFFICERS’ CHANGE OF CONTROL INCENTIVE AND

SEVERANCE BENEFIT PLAN AND SUMMARY PLAN DESCRIPTION

Amended and Restated July 8, 2009

(Effective immediately prior to the Acceptance Date, as defined below)

SECTION 1. INTRODUCTION.

This Wind River Systems, Inc. Executive Officers’ Change of Control Incentive
and Severance Benefit Plan (the “Plan”) was approved by the Compensation
Committee of the Board of Directors of Wind River Systems, Inc. (the “Company”)
on November 16, 1995, was amended and restated effective October 14, 2008 to
comply with Internal Revenue Code Section 409A, and was further amended and
restated on January 30, 2009 to replace the golden parachute excise tax gross-up
provisions with “best results” golden parachute excise provisions. In connection
with the consummation of the transactions contemplated by the Agreement and Plan
of Merger among Intel Corporation (“Parent”), APC II Acquisition Corporation,
and the Company (the “Merger Agreement” and transactions effected by it, the
“Merger”), the Plan is hereby further amended and restated effective immediately
prior to the Acceptance Date (as such term is defined in the Merger Agreement)
(the “Effective Date”) to: (i) remove the “good reason” trigger under the Plan
and clarify that Eligible Employees will not be entitled to benefits under the
Plan in connection with any voluntary termination of employment; (ii) limit the
acceleration of vesting, exercisability or settlement of any stock option,
restricted stock unit or other equity based award to awards outstanding at the
Effective Time (as such term is defined in the Merger Agreement); (iii) include
commissions and MBO payments in the definition of “compensation” used to
calculate benefits payable under the Plan; and (iv) limit the amendment and
termination authority reserved in Section 8(b) of the Plan for twelve
(12) months following the Effective Time; provided, however, that with respect
to each Eligible Employee employed in Austria, Canada or Japan, the amendments
described in subsections (i) and (ii) shall be subject to the Company obtaining
a consent or waiver and release from such Eligible Employee (to the extent
necessary under applicable law) and, if such consent or waiver and release is
not obtained, the amendments described in subsections (i) and (ii) shall be
disregarded to that extent and the terms of the Plan in effect immediately prior
to such amendments shall continue to apply to such Eligible Employee to that
extent.

The purpose of the Plan is to encourage valued senior employees to work in the
Company’s best interests during and following a Change of Control (defined
below) by providing for the payment of incentive and severance benefits as set
forth herein. As of the Effective Date, this amended and restated Plan shall
supersede any group severance benefit plan, policy or practice previously
maintained by the Company for the employees described herein. This Plan document
also is the Summary Plan Description for the Plan.



--------------------------------------------------------------------------------

SECTION 2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the requirements set forth in this Section 2, and
subject to further limitations set forth subsequently in this Plan, the Company
will award incentive benefits to Eligible Employees and will grant severance
benefits during the Benefit Period to Eligible Employees. As a condition of
receiving severance benefits under the Plan, each Eligible Employee must execute
a general waiver and release, on the form provided by the Company, which
releases the Company from any and all claims the Eligible Employee may have
against the Company (the “Release”).

(i) “Eligible Employees” are, for purposes of the Plan’s incentive benefits, all
employees employed at the level of Vice President or above at the time of the
occurrence of a Change of Control. This term, for purposes of the Plan’s
severance benefits, shall mean all employees employed at the level of Vice
President or above whose employment with the Company is involuntarily terminated
other than for Cause, at any time within twelve (12) months following a Change
of Control.

(ii) “Change of Control” shall mean (i) a merger or consolidation in which the
Company is not the surviving corporation; (ii) a reverse merger in which the
Company is the surviving corporation but the shares of the Company’s common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise; (iii) any other capital reorganization in which the beneficial
ownership of more than fifty percent (50%) of the shares of the Company entitled
to vote changes; (iv) a transaction or group of related transactions involving
the sale of all or substantially all of the Company’s assets; or (v) the
acquisition by any person, entity or group (excluding any employee benefit plan,
or related trust, sponsored or maintained by the Company or any subsidiary of
the Company) of the beneficial ownership, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power in the election of directors.

(iii) “Cause” shall mean misconduct, including: (i) conviction of any felony or
any crime involving moral turpitude or dishonesty; (ii) participation in a fraud
or act of dishonesty against the Company; (iii) conduct by Executive which based
upon a good faith and reasonable factual investigation and determination by the
Company demonstrates gross unfitness to serve; or (iv) intentional, material
violation by Executive of any contract between Executive and the Company or any
statutory duty of Executive to the Company that is not corrected within thirty
(30) days after written notice to Executive thereof. Physical or mental
disability shall not constitute “Cause”.

(iv) “Benefit Period” shall mean the period commencing on the date an employee
of the Company becomes an Eligible Employee as defined in paragraph (i) of this
Subsection (a) (the “Termination Date”) and continuing for twelve (12) months
(eighteen (18) months if the Eligible Employee is the Company’s Chief Executive
Officer) following the Termination Date, if the Termination Date occurs at any
time within twelve (12) months after the Change of Control.

(v) “Equity Award” shall mean a grant of incentive or non-statutory stock
options, restricted stock, restricted stock units, stock appreciation rights,
performance shares, performance units, deferred stock units, or other equity or
equity award that is outstanding at the Effective Time and granted to an
Eligible Employee pursuant to an equity incentive plan of the Company.

 

-2-



--------------------------------------------------------------------------------

(b) Exceptions. An employee who otherwise is an Eligible Employee will not
receive severance benefits under the Plan in any of the following circumstances:

(i) The employee voluntarily terminates employment with the Company for any
reason, including under circumstances that could constitute termination for
“good reason”, “constructive termination” or any term of similar import (as
determined under applicable law, guidance or custom).

(ii) The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is wholly or partly owned (directly
or indirectly) by the Company or a successor to the Company, or is wholly or
partly owned (directly or indirectly) by the parent or other affiliate of the
Company or its successor.

SECTION 3. AMOUNT OF INCENTIVE AND SEVERANCE BENEFITS.

(a) Incentive Benefits. Individuals who are Eligible Employees at the time of a
Change of Control shall receive the following incentive benefits:

(i) If, on the date of the Change of Control, the Eligible Employee has
outstanding Equity Awards to purchase or acquire shares in the stock of the
Company, the vesting schedule for such outstanding Equity Awards, to the extent
not already vested, shall be accelerated by a period of one year.

(ii) If on the date of the Change of Control, the Eligible Employee is the Chief
Executive Officer of the Company, and the Chief Executive Officer has
outstanding Equity Awards to purchase or acquire shares in the stock of the
Company, the vesting schedule for such outstanding Equity Awards, to the extent
not already vested, shall be accelerated by a period of two years.

(b) Severance Benefits. Eligible Employees whose employment is terminated as
described in Subsection 2(a) of this Plan will receive, subject to Section 4
hereof, the following severance benefits:

(i) The Eligible Employee shall receive Compensation during the Benefit Period.
“Compensation” shall be the Eligible Employee’s total base pay, bonus,
commissions and MBO payments (excluding draws and other forms of additional
compensation). For purposes of this paragraph 3(b)(i), the amount of the
Eligible Employee’s base pay shall be equal to the amount of base pay actually
paid to the Eligible Employee during the twelve (12) month period (eighteen
(18) months if the Eligible Employee is the Company’s Chief Executive Officer)
immediately preceding the Termination Date. For purposes of this
paragraph 3(b)(i), the amount of the bonus shall be determined based upon the
bonus which the Eligible Employee would have been entitled to receive under the
terms of the Company’s annual incentive bonus plan for the Company’s fiscal year
in which the Termination Date occurs, assuming on-plan performance by the
Eligible Employee and the Company. For purposes of this paragraph 3(b)(i), the
amount of the commissions and MBO

 

-3-



--------------------------------------------------------------------------------

payments shall be determined based upon the commissions and MBO payments which
the Eligible Employee would have been entitled to receive under the terms of the
Company’s commission and MBO plans for the Company’s fiscal year in which the
Termination Date occurs, assuming on-plan performance or, if applicable, 100%
achievement of the performance goals by the Eligible Employee and, if
applicable, the Company. If the Eligible Employee is the Company’s Chief
Executive Officer, this bonus, commission and MBO payment amount, as applicable,
shall be multiplied by a factor of 1.5.

(ii) The Eligible Employee shall receive a payment attributable to the Eligible
Employee’s bonus, commissions and MBO payments, as applicable, for the year in
which the Termination Date occurs if the Eligible Employee received a bonus,
commissions and/or MBO payments, as applicable, for the year immediately
preceding the year in which the Termination Date occurs. The amount of the
payment attributable to the bonus, commissions and MBO payments payable for the
year in which the Termination Date occurs shall be equal to the amount of the
bonus, commissions and MBO payments, if any, paid to the Eligible Employee for
the year immediately preceding the year in which the Termination Date occurs,
multiplied by a fraction, the numerator of which shall be the number of months
the Eligible Employee works for the Company during the year in which the
Termination Date occurs, including the month in which the Termination Date
occurs, and the denominator of which shall be twelve.

(iii) If, on the Termination Date, the Eligible Employee has outstanding Equity
Awards to purchase or acquire shares in the stock of the Company, such
outstanding Equity Awards, to the extent they would otherwise vest if the
Eligible Employee completed twelve months of employment with the Company
following the Termination Date, shall become vested and exercisable on the
Termination Date. In addition, to the extent that any portion of the outstanding
Equity Awards of the Company’s Chief Executive Officer did not become fully
vested under paragraph 3(a)(ii) of the Plan because of the limitation of
paragraph 3(a)(iii) of the Plan, such options shall become vested and
exercisable on the Termination Date.

(iv) If the Eligible Employee has medical, dental or vision coverage, under a
group health plan sponsored by the Company on the Eligible Employee’s
Termination Date, and if the Eligible Employee timely elects continuation of
such coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company will reimburse the Eligible Employee for the total
applicable premium cost paid for medical, dental and vision coverage under COBRA
as set forth in further detail under Subsection 9(a) below. Such reimbursement
shall be made within thirty (30) days of the premium payment.

SECTION 4. LIMITATION ON AMOUNT OF BENEFIT; GOLDEN PARACHUTE TAXES.

(a) Notwithstanding any other provision of the Plan to the contrary, any
benefits payable to an Eligible Employee under this Plan shall be offset, to the
maximum extent permitted by law, by any severance benefits payable by the
Company to such individual under any other arrangement covering the individual.

 

-4-



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of the Plan to the contrary, (i) the
severance benefits under this Plan are in lieu of any other benefit provided
under any other group severance plan of the Company and (ii) severance benefits
under this Plan shall be reduced by the amount of any payment to which the
Eligible Employee is entitled under any individual severance agreement then in
effect between the Eligible Employee and the Company. In addition, the Company
shall withhold appropriate federal, state, local and foreign income and
employment taxes from any payments hereunder.

(c) Notwithstanding any other provision of the Plan to the contrary, in the
event that the severance and other benefits provided for in this Plan or
otherwise payable or provided to an Eligible Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”), and (ii) but for this Section 4(c), would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Eligible
Employee’s Plan benefits shall be either (a) delivered in full, or (b) delivered
as to such lesser extent which would result in no portion of such Plan benefits
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by the Eligible Employee on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code.

Unless the Company and the Eligible Employee otherwise agree in writing, any
determination required under this Section 4(c) will be made in writing by a
national “Big Four” accounting firm selected by the Company or such other person
or entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon the Eligible Employee and the
Company for all purposes. For purposes of making the calculations required by
this Section 4(c), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Eligible Employees shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4(c). Any reduction in payments and/or
benefits required by this Section 4(c) shall occur in the following order:
(1) reduction of cash payments; and (2) reduction of equity acceleration
(full-value awards first, then stock options), and (3) other benefits paid to
the Eligible Employee. In the event that acceleration of vesting of Equity
Awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for the Eligible Employee’s equity awards.

SECTION 5. NOTICE OF TERMINATION.

Any termination by the Company, whether or not for Cause, shall be communicated
by Notice of Termination to the Eligible Employee given by hand delivery or by
registered or certified mail, return receipt requested, postage prepaid to the
Eligible Employee at the Eligible Employee’s address as set forth in the
Company’s records. For purposes of the Plan, a Notice of Termination means a
written notice which (i) indicates the specific termination provision in the
Plan relied upon and (ii) if the Termination Date is other than the date of
receipt of such notice, specifies the

 

-5-



--------------------------------------------------------------------------------

Termination Date (which shall be not more than fifteen (15) days after the
giving of such notice). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company, or preclude the Company from asserting
such fact or circumstance in enforcing its rights hereunder.

SECTION 6. TIME OF PAYMENT/SECTION 409A.

The Company shall pay the salary continuation severance payments described in
paragraph 3(b)(i) of the Plan in accordance with its regular payroll cycle.
Bonus, commissions and MBO payments described in paragraph 3(b)(ii), if any,
shall be paid by the Company in the normal course of business or, as may be
determined by the Company, in pro rata payments in conjunction with the salary
continuation severance payments (in accordance with the Company’s regular
payroll cycle), but in no event later than the time on which bonuses,
commissions and MBO payments for the fiscal year of the Company or performance
period, as applicable, in which the Termination Date occurs would regularly be
paid to those individuals remaining employed by the Company. Notwithstanding the
foregoing, all payments under this Plan will be completed within twelve
(12) months of an Eligible Employee’s Termination Date (eighteen (18) months if
the Eligible Employee is the Company’s Chief Executive Officer). If an Eligible
Employee is indebted to the Company at his or her Termination Date, the Company
reserves the right to offset any severance benefits under the Plan by the amount
of such indebtedness. In no event shall payment of any Plan benefit payable in
cash be made prior to the Eligible Employee’s Termination Date.

Notwithstanding any other provision of this Plan, if the Eligible Employee is a
“specified employee” within the meaning of Section 409A at the time of the
Eligible Employee’s termination (other than due to death) and the payment of the
severance benefits, when considered with any other payments and benefits that
the Eligible Employee is entitled to receive, would constitute deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), then to the extent necessary to avoid the imposition of additional
tax under Section 409A if the Deferred Compensation Separation Benefits were
paid to the Eligible Employee on or within the six (6) month period following
the Eligible Employee’s termination of employment, the payment of such Deferred
Compensation Separation Benefits shall not be made until the date six (6) months
and one (1) day following the date of the Eligible Employee’s termination of
employment, unless the Eligible Employee dies following his or her termination
of employment, in which case the Deferred Compensation Separation Benefits shall
be paid to the Eligible Employee’s estate as soon as reasonably practicable
following his or her death.

It is the intent of this Plan to comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder shall
be subject to the additional tax imposed under Section 409A, and any ambiguities
shall be interpreted to so comply. Notwithstanding anything to the contrary in
the Plan, including but not limited to Section 8, the Company reserves the right
to amend the Plan as it deems necessary or advisable, in its sole discretion and
without the consent of the Eligible Employees, to comply with Section 409A or to
otherwise avoid income recognition under Section 409A prior to the actual
payment of any incentive or severance benefits or imposition of any additional
tax (provided that no such amendment shall materially reduce the benefits
provided hereunder).

 

-6-



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Plan, Eligible Employee’s receipt
of severance payments and benefits under this Plan is conditioned upon Eligible
Employee’s signing and not revoking the Release and subject to the Release
becoming effective within sixty (60) days following Executive’s termination of
employment (the “Release Period”). No severance will be paid or provided until
the Release becomes effective. No severance will be paid or provided unless the
Release becomes effective during the Release Period. In the event Eligible
Employee’s employment termination occurs on or after November 1 of any year, any
severance will be paid in arrears on the first payroll date to occur during the
following calendar year, or such later time as required by the payment schedule
applicable to each payment or benefit) or Code Section 409A.

SECTION 7. MITIGATION.

The Eligible Employee shall not be required to mitigate the amount of the
severance benefits payable under this Plan by seeking other employment or
otherwise, and any amount earned by the Eligible Employee after the Termination
Date shall not reduce or otherwise affect the amount of such severance benefits,
including salary continuance, during the Benefit Period.

SECTION 8. RIGHT TO INTERPRET PLAN; AMEND AND TERMINATE; OTHER ARRANGEMENTS.

(a) Exclusive Discretion. The Plan Administrator (as defined in Subsection 13(a)
below) shall have the exclusive discretion and authority to establish rules,
forms, and procedures for the administration of the Plan, and to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, but not limited to, the eligibility to
participate in the Plan and amount of benefits paid under the Plan. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons.

(b) Amendment Or Termination. The Compensation Committee of the Board of
Directors of the Company reserves the right to amend or discontinue this Plan or
the benefits provided hereunder at any time; provided, however, that for the
twelve (12) month period following the Effective Time, Parent may not, and may
not cause the Surviving Corporation to, terminate the Plan or amend the Plan in
any way to reduce the benefits payable or potentially payable to Eligible
Employees employed at the Effective Time under the terms of the Plan in effect
as of immediately prior to the Effective Time; provided, further, that no such
amendment or termination shall affect the right to any unpaid benefit of any
Eligible Employee whose Termination Date has occurred prior to amendment or
termination of the Plan. Any action amending or terminating the Plan shall be in
writing and executed by the Chief Executive Officer or Chief Financial Officer
of the Company.

SECTION 9. CONTINUATION OF EMPLOYMENT BENEFITS.

(a) COBRA Continuation. Each Eligible Employee who is enrolled in a group
health, dental or vision plan sponsored by the Company may be eligible to
continue coverage under such health, dental or vision plan (or to convert to an
individual policy), at the time of the Eligible Employee’s termination of
employment. Subject to Section 3(b)(iv) of this Plan, the Company agrees to
reimburse the Eligible Employee for the total applicable premium cost paid for
medical,

 

-7-



--------------------------------------------------------------------------------

dental and vision coverage under COBRA for the Eligible Employee and his or her
qualified beneficiaries for the period ending on the earlier of (i) the end of
the Benefit Period or (ii) the date on which the Eligible Employee is no longer
entitled to COBRA continuation coverage as provided by law. The Company will
notify the individual of any such right to continue health coverage at the time
of termination. No provision of this Plan will affect the continuation coverage
rules under COBRA. Therefore, the period during which an Eligible Employee must
elect to continue the Company’s group medical or dental coverage under COBRA,
the length of time during which COBRA coverage will be made available to the
Eligible Employee, and all other rights and obligations of the Eligible Employee
under COBRA (except the obligation of the Company to reimburse the Eligible
Employee for premiums paid) will be applied in the same manner that such rules
would apply in the absence of this Plan. At the conclusion of the period,
described above, during which the Company will reimburse the Eligible Employee
for the COBRA premiums, the Eligible Employee will be responsible for the entire
payment of premiums required under COBRA, if any, for the duration of the COBRA
period.

(b) Other Employee Benefits. All non-health benefits (such as life insurance and
disability coverage) terminate as of the employee’s Termination Date as provided
under the terms of those benefit plans in effect at such time (except to the
extent that any conversion privilege is available thereunder).

SECTION 10. INDEMNIFICATION.

The Company shall continue to indemnify the Eligible Employee against potential
civil liability claims arising during the period during which such Eligible
Employee was an employee of the Company in accordance with the indemnification
policies and agreements applicable to such Eligible Employee on the date of
termination to the extent permitted by applicable law. Such indemnification
shall continue from the date of termination until the statute of limitations
period expires on such potential civil liability claims.

SECTION 11. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company and shall not be deemed (ii) to
interfere with the right of the Company to discharge any employee or other
person at any time and for any reason, which right is hereby reserved.

SECTION 12. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) as a
“employee welfare benefit plan” as defined in Section 3(1) of ERISA, and, to the
extent not preempted by ERISA, the laws of the State of California. If any term,
provision, covenant or restriction of the Plan is held by a court of competent
jurisdiction or other authority to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of the Plan shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

 

-8-



--------------------------------------------------------------------------------

SECTION 13. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications For Benefits And Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing. The Plan
Administrator is:

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

(b) Denial Of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s procedures for appealing the denial and the
time limits applicable to such procedures, including a statement of the
applicant’s right to bring a civil action under section 502(a) of ERISA
following a denial on review of the claim, as described in Section 13(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the application.

(c) Request For A Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days following the date the person (or that
person’s authorized representative) receives written notice of the claim denial
or else the applicant loses the right to review. A request for a review shall be
in writing and shall be addressed to:

Wind River Systems, Inc.

500 Wind River Way

Alameda, CA 94501

 

-9-



--------------------------------------------------------------------------------

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit, or the Plan Administrator may require the applicant to
submit written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision On Review. The Plan Administrator will provide written notice of
his or her decision on review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review.
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60)-day period, which will
include the special circumstance requiring the extension of time and the date by
which the Plan Administrator expects to render its decision. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.

(e) Rules And Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

-10-



--------------------------------------------------------------------------------

(f) Exhaustion Of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Subsection 13(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Subsection 13(c) above and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 13, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

SECTION 14. BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

SECTION 15. OTHER PLAN INFORMATION.

 

Plan Name:    Wind River Systems, Inc. Executive Officers’ Change of Control
Incentive and Severance Benefit Plan Plan Sponsor:    Wind River Systems, Inc.
   500 Wind River Way    Alameda, CA 94501    (800) 545-9463
Identification Numbers:    EIN: 94-2873391    PLAN: 503 Plan Year:    January 1
to December 31 Plan Administrator:    Wind River Systems, Inc.    500 Wind River
Way    Alameda, CA 94501    (800) 545-9463 Agent for Service of Legal Process:
   Wind River Systems, Inc., 500 Wind River Way, Alameda, CA 94501. Service of
process also may be made upon the Plan Administrator. Type of Plan:    Severance
Plan/Employee Welfare Benefit Plan Plan Costs:    The cost of the Plan is paid
by the Company.

 

-11-



--------------------------------------------------------------------------------

SECTION 16. STATEMENT OF ERISA RIGHTS.

Participants in this Plan (which is a welfare benefit plan sponsored by Wind
River Systems, Inc.) are entitled to certain rights and protections under ERISA.
If you are an Eligible Employee, you are considered a participant in the Plan
and, under ERISA, you are entitled to:

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports;

(b) Obtain copies of all Plan documents and Plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies;

(c) Receive a summary of the Plan’s annual financial report, in the case of a
plan which is required to file an annual financial report with the Department of
Labor.

(d) (Generally, all pension plans and welfare plans with one hundred (100) or
more participants must file these annual reports.)

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries,” have a duty to do so prudently and in
the interests of you and the other Eligible Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a benefit under the Plan is denied,
in whole or in part, you must receive a written explanation of the reason for
the denial. You have the right to have the denial of your claim reviewed. (The
claim review procedure is explained in Section 13 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or federal court. If it should happen that you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. In any
case, the court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest office of the Employee Benefits
Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

-12-



--------------------------------------------------------------------------------

SECTION 17. EXECUTION.

To record the amendment and restatement of the Plan, as set forth herein,
effective as of the Effective Date, Wind River Systems, Inc. has caused its duly
authorized officer to execute the same this 8th day of July, 2009.

 

WIND RIVER SYSTEMS, INC. By:  

/s/    Ken Klein

Title:  

President and Chief Executive Officer

 

-13-